The motion for leave to file a petition for rehearing is granted, and the petition for rehearing is also granted. The order denying certiorari, dated April 8, 1940, 309 U. S. 684, is vacated. The petition for writ of certiorari to the Circuit Court of Appeals for the Third Circuit is granted, limited to the fourth question therein presented, which relates to the work relief provisions of the decree below: provided that this order shall not operate to suspend the remaining provisions of the decree.